Citation Nr: 1712129	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Roanoke, Virginia, Regional Office (RO), of the Department of Veteran's Affairs (VA), which determined that the Veteran was not entitled to service connected disability for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a report of contacted received in February 2016 the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing before the Veterans Law Judge has not been scheduled.  The request was for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran and his representative of the date, time and location of the hearing.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





